Pee Curiam.
This is an appeal from a judgment upon a directed verdict in favor of the defendant at the Essex Circuit.
Appellant secured through his broker, Horwitz, an indemnity policy insuring him against employer’s compensation in the defendant company. Such policy was dated May 19th, 1923, and expired May 19th, 1924, unless sooner canceled. The insurance ran to appellant as a mason. The estimated premium was $27. This ,,was paid by appellant until August 24th, 1923, and was paid by him to his broker, Horwitz, and by the latter to Eichhorn, the representative of the insurance company, on August 27th, 1923.
On September 26th, 1923, the insurance company, under the terms of the policy, gave appellant notice that the policy *1070would be canceled on and after October 7th, 1923, and that such cancellation was because of non-payment of premium. Horwitz claims that, on being notified of this by appellant, he took up the matter with Eichhorn, who replied, “don’t worrjq it will be alright.”
Subsequently, an audit of the appellant’s books or time sheets wjis made from the date of the policy, May 19th, 1923, to October 27th, 1923, the cancellation date, for the purpose of determining the total premium to be paid for the period from May 19th, 1923, to October 7th, 1923, and this was fixed at $22.94>,in addition to the advance premium of $27.
On December 14th, 1923, one Robert Dixon, a carpenter, was injured, and the compensation bureau fixed the amount to be paid at $1,386.38. That judgment was entered March 31st, 1924. An informal hearing seems to have been had in December, 1923, and the formal hearing March 6th, 1924.
One Harry Kruvant, a brother-in-law of the appellant, was the original respondent in this proceeding, and appellant applied, to be added as a respondent. The judgment of the compensation bureau appears to have been against Kruvant only.
Notice of the injury to Dixon was not given to the insurance company by .appellant until February 16th 192^, and the additional premium before referred to was not paid by appellant to his broker, Horwitz, until February 13th, 192^.
Appellant contends that the cancellation was ineffective because—
1. It is not shown that ten days elapsed between receipt of the.notice and the 'date fixed for cancellation, October 7th.
2. That if the notice was proper the statement of Eichhorn, the representative of the insurance company, that it would be alright, abrogated and anulled the cancellation.
3. Because the reason given in the notice — non-payment of premium — was untrue.
.Wethink none of these has any substances because—
1. It is admitted that the notice of cancellation was received and appellant had no loss until long after the date fixed, for. cancellation. ■
*10712. Whatever effect the statement of Eichhorn may have had, it was nullified by the subsequent audit, fixing of additional premium and the payment thereof.
3. The untruth-fulness of the reason for cancellation was immaterial, because, under the terms of the policy, no reason was required to he assigned.
Appellant next contends that there was error in overruling a question to Ilorwitz: >
“Q. What information did you convey to Eichhorn regarding the nature of the policy and the work to he, covered by the policy?”
Such ruling was proper. Plaintiff was suing upon the contract as written, and it was immaterial in this action what the prior negotiations -were.
Finally, the appellant contends it was error in permitting Ilorwitz to answer the question:
“Q. So yon knew the purpose of that audit was to make audit after the cancellation notice, didn’t you?”
We can see nothing harmful in this. The witness was appellant’s broker, and liad acted for him and was acting for him at the time of the audit and the cancellation of the policy.
On both grounds the direction was proper and the judgment is affirmed, with costs.